 



Exhibit 10.33
NRG Energy, Inc
Named Executive Officer Compensation

                              2007 Annual Incentive     Name   Title   Plan
Payout   2008 Base Salary
David Crane
  President, Chief Executive Officer and Director
    1,801,500       1,100,000  
 
                 
Robert C. Flexon
  Executive Vice President and Chief Operating Officer (1)
    736,668       660,000 (1)
 
                 
Kevin T. Howell
  Executive Vice President and Chief Administrative Officer (1)
    425,733       480,000 (1)
 
                 
J. Andrew Murphy
  Executive Vice President and General Counsel
    384,225       420,000  
 
                   
John W. Ragan
  Executive Vice President and Regional President, Northeast
    345,384       365,000  
 
                 

 

(1)   Effective March 1, 2008

     The Compensation Committee approved, effective March 1, 2008, a cash-based
phantom-equity program (the “Phantom Plan”) for Mr. Howell that vests in full
for all grants on August 1, 2010. This arrangement is designed to retain
Mr. Howell through August 1, 2010, at a minimum, while continuing to align
Mr. Howell’s compensation with shareholder value and improvements in corporate
performance.
The Phantom Plan contains two elements:

  •   Phantom Non-Qualified Units (PNQU’s) that track the performance of the NRG
stock listed on the New York Stock Exchange and reward Mr. Howell in a similar
manner as would a Non-Qualified Stock Option granted under the Company’s LTIP.
The first grant of PNQU’s will be valued at the time of award, March 3, 2008.
This price will be compared to the average closing price of the NRG stock for
the 20 trading days prior to August 1, 2010. The gain in the stock price (if
any) will be multiplied by the number of PNQU’s and paid in the form of cash as
soon as practicable after August 1, 2010.     •   Phantom Restricted Stock Units
(PRSU’s) will also track the performance of the NRG stock listed on the New York
Stock Exchange. A cash award will be made as soon as practicable after August 1,
2010 that reflects the number of PRSU’s multiplied by the average closing price
for the 20 trading days prior to August 1, 2010.

     Mr. Howell’s participation in the Phantom Plan precludes him from receiving
additional equity awards under the LTIP that is otherwise in effect for the
Company’s other executive officers. The Company anticipates awarding Mr. Howell
with additional

 



--------------------------------------------------------------------------------



 



grants under the Phantom Program on March 3, 2009 and March 3, 2010 at a level
of 2x base salary multiple. This multiple equals what would otherwise be his
participation level in the LTIP. The value of all awards will be divided equally
between PNQU’s and PRSU’s.
     In addition, Clint Freeland, Senior Vice President and Chief Financial
Officer effective March 1, 2008, will have a base salary of $350,000.
Mr. Freeland and Mr. Flexon will also receive an equity grant consisting of
restricted stock units, non-qualified stock options and performance units under
the Company’s Amended and Restated Long-Term Incentive Plan, with terms
consistent with the annual equity awards granted to each of the Company’s
executive officers in early January of each year.

 